Title: 1774 Tuesday Septr. 20.
From: Adams, John
To: 


       Had Cards a Week ago to dine with Mr. Maese Mease—but forgot it, and dined at home. After We had dined after 4 O Clock, Mr. Maes’s Brother came to our Lodgings after Us. We went, after Dinner, and found Mr. Dickinson, Mifflin, Dr. Rush, Mr. West, Mr. Biddle, and Captn. All and Mr. Maes’s Brother—a very agreable Company. Our Regret at the Loss of this Company was very great.
       Mr. Dickenson was very agreable.
       A Question was started about the Conduct of the Bostonian Merchants since the Year 1770, in importing Tea and paying the Duty. Mr. Hancock it is said has received the Freight of many Chests of Tea. I think the Bostonian Merchants are not wholly justifiable—yet their Conduct has been exaggerated. Their fault and guilt has been magnified. Mr. Hancock I believe is justifiable, but I am not certain, whether he is strictly so. He owned a Ship in Partnership with Geo. Hayley, who is agreed here to be a ministerial Man, and Haley I suppose sent the Tea in the Ship.
      